Citation Nr: 0603203	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
degenerative disc disease, L4-L5 and L5-S1 levels.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran's file was transferred to 
the Albuquerque, New Mexico RO in October 2001.  The Board 
first considered this appeal in July 2004 and determined that 
additional development was required.  The matter was remanded 
and the RO performed all requested development.  

In the November 2001 rating decision, the RO denied service 
connection for cervical spine levoscoliosis.  The veteran 
appealed that decision in his March 2002 notice of 
disagreement but withdrew that appeal in February 2003.  
Therefore, the only matter before the Board is as listed on 
the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by severe 
limitation of motion of the lumbar spine caused by pain, 
functional loss, and limited range of motion, measured at 25 
degrees of forward flexion, 5 degrees of extension, 10 
degrees of right and left lateral flexion, 10 degrees right 
rotation, and 15 degrees left rotation.

3.  The veteran does not have ankylosis of the thoracolumbar 
spine.




CONCLUSION OF LAW

Criteria for a rating higher than 40 percent for degenerative 
disc disease, L4-L5 and L5-S1 levels, have not met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5235-
5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in April 2002 and July 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
the evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  VA did not give the veteran 
initial VCAA notice prior to the November 2001 AOJ decision 
on appeal.  The Board remanded the veteran's claim in July 
2004 and ordered compliance with the VCAA.  The RO provided 
the veteran VCAA notice in July 2004 and readjudicated the 
claim in August 2005.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  VA 
scheduled the veteran for examinations in July 2004 and May 
2005.  The veteran received notice of both examinations, but 
did not appear.  Thus, all known and available records 
relevant to the issues on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that his back disability is more severe 
than rated.  He complains that he experiences constant pain, 
and he ranks that pain at eight out of ten on a scale of one 
to ten, with ten being the most severe.  He maintains that 
the pain intensifies after he bends, lifts, walks, sits for 
prolonged periods, engages in long periods of activity, or 
makes quick movements, and he rates the pain at ten out of 
ten during those periods.  The veteran also claims that his 
low back pain radiates to his lower extremities and causes 
loss of endurance, numbness, tingling, and weakness in his 
legs that result in occasional collapse.  He maintains that 
he limits his activity in response to pain and specifically 
avoids bending, lifting, long drives, or recreational 
activities.  The veteran has a visible left-sided limp, but 
walks without assistive devices.  

During a hearing before a Decision Review Officer in February 
2003, the veteran stated that various prescribed remedies did 
not alleviate his pain and occasionally caused bleeding, 
drowsiness, or bladder or bowel disfunction.  He declared 
that his back pain increased at night, which occasionally 
disrupted his sleep and caused extreme stiffness in the 
morning.  He alleged that he had not been employed since his 
discharge from service.  During an April 2003 VA examination, 
he alleged that he is unemployed because of back pain.

In October 1997, the veteran was treated for a back injury 
after he fell down stairs and struck his tailbone.  The 
veteran did not complain of radiating pain, tenderness, 
weakness, or numbness.  The veteran had normal sensory and 
reflex responses, and there was no evidence of spinal 
deformities, spasms, or bladder or bowel changes.  

In October 2000, a VA physician noted that the veteran had 
poor hamstring flexibility and tenderness across his 
paraspinous lumbar muscles and sacroiliac joints.  X-rays 
showed no evidence of spinal fracture, but revealed mild disc 
space narrowing at the L4-L5 and L5-S1 levels.  There were no 
neurologic findings.  The physician diagnosed the veteran as 
having mechanical low back pain.  

During a chiropractic evaluation in October 2000, the 
chiropractor noted tenderness of the veteran's low back.  The 
chiropractor identified the veteran's pain as mechanical low 
back pain.  In a November 2000 physical therapy consultation, 
the therapist found tenderness and muscle spasm of the 
veteran's low back.  The physician diagnosed the veteran's 
condition as mechanical low back pain.

In December 2000, Medical Board examiners diagnosed the 
veteran as having mechanical low back pain caused by 
degenerative disc disease at the L4-L5 and L5-S1 levels.  
Magnetic resonance imaging (MRI) showed minimal foraminal 
narrowing at the L5-S1 and L4-L5 levels; moderate disc 
desiccation at the L4-L5 and L5-S1 levels; a mild, left 
paracentral disc bulge with likely contacts to the origin of 
the left L-5 nerve root; and a mild broad-based disc bulge at 
the L5-S1 level.  The latter bulge did not appear to contact 
S-1 nerve roots.  The veteran denied lower extremity numbness 
or overt weakness.  The veteran had normal strength, sensory, 
reflex, and range of motion responses.  The Medical Board 
stated that, although the veteran was ambulatory and capable 
of performing minor jobs, he could not perform tasks that 
required excessive physical exertion.  

During an examination at a pain management clinic in 2001, 
the veteran did not complain of or demonstrate weakness, 
tenderness, or radiating pain, but complained of a feeling of 
numbness in his lower legs after prolonged sitting.  He 
experienced pain during shoulder rotation and straight leg 
raising.  The physician noted that the veteran leaned to the 
right while sitting.  

In July 2001, a Medical Board found that the veteran was not 
amenable to full duty status.  The veteran had been evaluated 
for surgical procedures, chiropractic treatment, and physical 
therapy, but various prescribed treatments had failed to 
alleviate his pain.  An examining physician noted marked 
limited range of motion of the veteran's lumbar spine.  The 
veteran had normal straight-leg raises, reflex, sensory, and 
motor responses.  

During a February 2001 VA examination, the veteran's lumbar 
range of motion-accounting for pain-measured at 45 degrees 
forward flexion, 15 degrees extension, 20 degrees right and 
left lateral flexion, and 25 degrees right and left rotation.  
The veteran performed straight-leg raising to 45 degrees.  
The veteran did not have pain in his hip or knee during hip 
flexion.  The examiner noted that the veteran experienced 
painful motion in all directions, which affected his activity 
and resulted in a stooping posture and slow gait.  The 
veteran had a moderate paraspinal muscle spasm at the L4-L5 
and L5-S1 levels.  The veteran had normal coordination, 
strength, sensation, and reflexes.  

X-rays performed during that examination revealed slight 
dextrorotatory scoliosis of the lumbar spine.  The examiner 
found evidence of straightening of the lumbar lordosis.  X-
ray images also showed slight levoscoliosis and loss of 
normal cervical lordotic curve, but the examiner found no 
functional limitations or radiographic findings in relation 
to levoscoliosis.  The examiner noted that intervertebral 
disc spaces were preserved.

In a VA examination in April 2003, the examiner found that 
the veteran had degenerative disc disease with chronic pain 
and radiculopathy.  The veteran's range of motion measured at 
25 degrees forward flexion, 10 degrees extension, 10 degrees 
right and left lateral flexion, 10 degrees right rotation, 
and 15 degrees left rotation.  The veteran performed straight 
leg raising to 20 degrees but complained of severe pain with 
higher movement.  The examiner attributed the veteran's 
limited range of motion to pain.  There was weakness of the 
veteran's back with extension and flexion, as well as 
weakness in the veteran's legs.  The examiner also noted 
decreased sensitivity of the veteran's lower legs and lateral 
side of his feet.  The veteran's deep tendon reflexes were 2+ 
on the right side at the knee and ankle, and 1+ on the left 
side.  The veteran displayed tenderness and muscle spasm 
across the paraspinous muscle.  The examiner found that the 
veteran likely had a nerve problem involving the L5 disc, 
despite MRI evidence indicating an absence of stenosis.  The 
examiner noted that the veteran's back was straight and 
symmetrical, without signs of scoliosis or kyphosis.  

A neurological examination performed during the April 2003 VA 
examination revealed no abnormal neurologic function.  The 
veteran had normal sensory, coordination, and reflex 
responses, and the examiner found no evidence of radiating 
pain.  Although the veteran complained of pain during 
strength testing, the neurologist opined that the veteran's 
strength was full.  The examiner concluded that, based on an 
absence of neurologic findings in that and prior examinations 
of the veteran's spine, the veteran's back pain was 
mechanical in nature.  

A neurological examination performed at a VA medical facility 
in May 2003 also showed normal neurologic responses.  

In an April 2005 examination at a VA medical center, the 
veteran's range of motion measured at 50 degrees of forward 
flexion, 5 degrees of extension, and satisfactory lateral 
bending and bilateral rotation.  The physician found grade 3 
spasm of the paraspinal lumbar musculature.  The veteran 
walked easily on his heels and toes, and otherwise walked 
with a balanced gait.  His patellar and Achilles reflexes 
were absent bilaterally.  The veteran did not appear to have 
radiating pain.  

In July 2005, the veteran was examined to determine his 
physical fitness for employment in food services at a VA 
hospital.  The VA physician opined that, due to ongoing 
symptomatology of lumbar disc disease, the veteran was not 
physically qualified for the position because he would be 
unable to perform required lifting.  

In July 2004, the Board remanded the veteran's claim for a 
medical examination to assess the severity of the veteran's 
spine disorder.  The RO scheduled examinations in July 2004 
and May 2005, but the veteran did not appear.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim is 
rated based on evidence of record.  See 38 C.F.R. § 3.655.  
Therefore, the Board has no additional medical evidence to 
consider in relation to the veteran's claim.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  To evaluate the level of disability, VA 
must consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   If the veteran appeals an original assessment of a 
disability rating following an award of service connection, 
VA will also analyze the severity of the veteran's disability 
from the initial assignment of the rating to the time of 
review, specifically considering the possibility of separate 
"staged" ratings for different periods of time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Because there is x-ray evidence of degenerative changes of 
the veteran's spine, his disability is rated under Diagnostic 
Code 5010 for traumatic arthritis.  See 38 C.F.R. § 4.71a.  
Disabilities are rated under that diagnostic code using the 
criteria of Diagnostic Code 5003, which directs that 
degenerative arthritis be rated based on limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  See 38 C.F.R. § 4.71a.  

During the pendency of the veteran's appeal, VA revised the 
criteria for rating disabilities of the musculoskeletal 
system.  Because these changes in criteria were considered by 
the RO, application of the amended criteria by the Board will 
not result in any prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

When a law or regulation is amended during the pendency of a 
claim, VA should determine whether the revised version is 
more favorable to the veteran.  See VAOPGCPREC 3-2000 (Apr. 
10, 2000).  In so doing, it may be necessary for VA to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable to the 
veteran, the retroactive reach of the new regulation cannot 
be earlier than the effective date of the amendment.  Id.  
See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The veteran's disability was evaluated by the RO as 40 
percent disabling under Diagnostic Code 5292, which, prior to 
September 2003, allowed for the assignment of ratings based 
on limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a (2002).  Under Diagnostic Code 5292, a 40 percent 
rating is assigned for severe limitation of movement, a 20 
percent rating is assigned for moderate limitation of 
movement, and a 10 percent rating is assigned for slight 
limitation of movement.  

Prior to September 2003, Diagnostic Code 5295 allowed for the 
assignment of ratings based on lumbosacral strain.  See 38 
C.F.R. § 4.71a (2002).  A 40 percent rating is assigned for 
severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  A 20 percent rating is assigned for muscle 
spasm on extreme forward bending and loss of lateral spine 
motion in standing position.  A 10 percent rating is assigned 
for characteristic pain on motion.  A noncompensable rating 
is assigned for slight subjective symptoms only.

Prior to September 2002, Diagnostic Code 5293 allowed for 
ratings based on intervertebral disc syndrome.  A 60 percent 
rating is assigned under Diagnostic Code 5293 for persistent 
symptoms, compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief; a 40 
percent rating is assigned with severe symptoms and recurring 
attacks with intermittent relief; a 20 percent rating is 
assigned for moderate symptoms with recurring attacks; a 10 
percent rating is assigned for mild symptoms with recurring 
attacks; and a noncompensable rating is assigned for a post-
operative, cured condition.  See 38 C.F.R. § 4.71a (2001).

In September 2002, Diagnostic Code 5293 was amended to direct 
evaluation of intervertebral disc syndrome based either on 
the total duration of incapacitating episodes over the prior 
twelve months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations of the 
disability under 38 C.F.R. § 4.25, whichever method resulted 
in the higher evaluation.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002)).  A 60 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months; 
a 40 percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; and a 10 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  
"Chronic orthopedic and neurologic manifestations" are 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
1.  Orthopedic disabilities are evaluated using the rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes, and neurologic disabilities are evaluated 
separately using the rating criteria for the most appropriate 
neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 2.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine were amended, 
including criteria for rating limitation of lumbar motion and 
lumbosacral strain.  See 68 Fed. Reg. 51. 51454-51456 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005)).  The new schedule directs that all 
spine disabilities, excepting intervertebral syndrome, be 
evaluated under a general rating formula for diseases and 
injuries of the spine.  Any associated objective neurologic 
abnormalities are rated separately under an appropriate 
diagnostic code.  See Id., Note 1.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Unfavorable ankylosis for VA compensation purposes is a 
condition in which the entire spine or portions of the spine 
are fixed in flexion or extension.  Favorable ankylosis is 
fixation of the spinal segment in a neutral position.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note 5.

Under the new schedular criteria, Diagnostic Code 5293 was 
amended and redesignated as Diagnostic Code 5243.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (2005)).  Diagnostic Code 5243 directs that 
intervertebral disc syndrome be rated either under the 
general rating formula for disease and injuries of the spine 
(Diagnostic Codes 5235 to 5243) or under Diagnostic Code 
5243, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  

A rating under the new schedular criteria is neither more nor 
less favorable to the veteran than a rating under the old 
criteria.  Manifestations of the veteran's disability meet 
the criteria of a 40 percent rating under the general rating 
formula for diseases and injuries of the spine because 
forward flexion of the veteran's lumbar spine is limited to 
25 degrees.  A higher rating is not warranted under the 
general formula because there is no evidence of unfavorable 
ankylosis of the veteran's spine.  Evaluating the 
manifestations of intervertebral disc syndrome under 
Diagnostic Code 5243 or the amended Diagnostic Code 5293, the 
Board finds that a rating under the general formula for 
diseases and injuries of the spine or for chronic orthopedic 
and neurologic manifestations results in a higher disability 
rating than a rating based on incapacitating episodes.  
Despite the veteran's complaints of severe, limiting pain, 
there is no medical evidence that the veteran has experienced 
incapacitating episodes marked by prescribed bed rest.  

Additionally a rating higher than 40 percent is not warranted 
under the old schedular criteria.  The veteran is granted the 
maximum rating of 40 percent under Diagnostic Code 5292 
because limited range of motion, pain, and functional loss 
cause severe limitation of motion.  The veteran's most 
limited range of motion measured at 25 degrees of forward 
flexion, 5 degrees of extension, 10 degrees of right and left 
lateral flexion, 10 degrees right rotation, and 15 degrees 
left rotation.  The veteran experiences pain during all range 
of motion.  Difficult movement because of pain limits the 
veteran's activity and results in a limp, stooping gait, and 
guarded seated position.  The veteran intermittently 
experiences weakness, numbness, muscle spasm, and tenderness.  
Manifestations of the veteran's disability also meet the 
criteria for the maximum rating of 40 percent under 
Diagnostic Code 5295 for lumbosacral strain because the 
veteran's disability is manifested by limitation of forward 
bending in a standing position, loss of bilateral spine 
motion, and narrowing of joint space.  

Of the applicable diagnostic codes under the old schedular 
criteria, only Diagnostic Code 5293 allows a rating greater 
than 40 percent; however, the Board finds that the assignment 
of the maximum rating of 60 percent under that diagnostic 
code is not warranted because the veteran does not have 
symptoms compatible with pronounced sciatic neuropathy.  The 
veteran has shown some symptoms of intervertebral disc 
syndrome:  he complains of radiating pain, weakness, and 
decreased sensitivity; he walks with an antalgic gait and has 
a stooping posture; he has a limited range of movement, 
including straight-leg raising; he has tenderness and spasm 
of paraspinal muscles; and x-ray and MRI images show 
narrowing of joint space, stenosis, lordosis, and scoliosis.  
In April 2003, a VA examiner found that the veteran's 
weakness, decreased sensitivity and loss of reflexes were 
manifestations of radiculopathy and a potential L5 disc nerve 
problem.  On the other hand, neurological examinations, 
including examinations performed in 2003 and 2005, showed no 
abnormal neurologic responses.  Additionally, multiple 
physicians and a VA neurologist specifically diagnosed the 
veteran's disability as mechanical low back pain.  The only 
objective demonstrations of decreased sensitivity and 
weakness occurred during the April 2003 VA examination.  
Those limited indications do not denote pronounced 
symptomatology with little intermittent relief.   At most, 
the Board finds that the veteran's disability picture more 
closely approximates the criteria for a rating of 40 percent 
under Diagnostic Code 5293.  

Although manifestations of the veteran's disability meet the 
criteria for compensable ratings under Diagnostic Code 5293 
and 5295, the Board will not grant separate ratings for 
lumbosacral strain or intervertebral disc syndrome.  VA must 
avoid evaluating the same disability under various criteria 
("pyramiding") to avoid overcompensating the claimant for 
the actual impairment of his earning capacity.  See 38 C.F.R. 
§ 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
The Board finds that a rating under Diagnostic Code 5292 
accounts for the veteran's impairment and symptomatology-
limited motion based on pain and functional loss-and an 
additional rating for lumbosacral strain or intervertebral 
disc syndrome would equate to pyramiding.

To properly evaluate the veteran's disability, the Board also 
considered diagnostic codes from the old schedular criteria 
that allow for evaluation of spine disabilities on the basis 
of vertebra fracture, spinal ankylosis, sacro-iliac injury 
and weakness, and limitation of motion of the cervical and 
dorsal spine.  Because there is no medical evidence that the 
veteran has experienced any of those conditions, those 
diagnostic codes will not apply.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if a disability is so 
exceptional and unusual, manifest by factors such as marked 
interference with employment or frequent periods of 
hospitalization, that the application of regular schedular 
standards is inadequate and/or impractical.  See 38 C.F.R. § 
3.321(b)(1).  

The veteran alleges that back pain limits his ability to 
work; however, there is no evidence of specific factors that 
make the veteran's disability exceptional or unusual in light 
of VA's schedule of ratings.  The veteran's medical records 
do not indicate that the veteran's disability has resulted in 
long periods of hospitalization or exceptional limitations 
beyond those addressed by schedular ratings.  In July 2005, a 
VA physician found that the veteran was not physically 
qualified for a position in food services at a VA hospital 
because the veteran did not have the capabilities necessary 
to perform lifting requirements.  That limitation does not 
preclude employment in a position for which lifting is not 
required.  In fact, in December 2000, a Medical Board 
concluded that, although the veteran could not engage in 
activities that require excessive physical exertion, the 
veteran was capable of performing mild jobs.  

The Board recognizes that functional limitations caused by a 
disability have a significant impact on employability and 
industrial capabilities, but any assignment of a compensable 
rating is recognition of that loss because industrial 
impairment is the principal factor in considering the 
application of schedular disability ratings.   See 38 C.F.R. 
§§ 3.321(a), 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability"); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
compensable disability rating is itself a recognition of 
industrial impairment).  

Because the preponderance of the evidence weighs against 
rating the veteran's disability as more than 40 percent 
disabling, a rating higher than 40 percent for degenerative 
disc disease is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990) (stating that the preponderance of the evidence must 
be against a claim for VA to deny it on the merits).  The 
Board does not find evidence of aggravation suggesting the 
need for a staged rating during the period of appeal.









ORDER

A rating higher than 40 percent for degenerative disc disease 
of the L4-L5 and L5-S1 levels is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


